                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                    :
                                            :
       v.                                   :       CRIMINAL ACTION NO. 17-549-1
                                            :
PETER GOODCHILD                             :
                                            :


                                            ORDER

       This 14th day of November, 2018, upon consideration of the Motion of United States of

America for Order Authorizing Government to Maintain Custody of Seized Property, Defendant’s

Response thereto, and the Government’s Reply to Defendant’s Response, it is hereby

ORDERED that the Government’s Motion is DENIED. The Government is hereby

ORDERED to release the following property as required by 18 U.S.C. § 983(a)(3)(B):

       (1) Eight thousand, five hundred eight dollars and seventy cents ($8,508.70) from PNC

            Bank Account No. 8017211775;

       (2) Twenty one thousand, two hundred twenty four dollars and twenty nine cents

            ($21,224.29) from TD Bank Account No. 4244777201;

       (3) Nine hundred, forty eight dollars and thirteen cents ($948.13) from Fidelity

            Investments Account No. x47-588210; and

       (4) Thirty six thousand, nine hundred fourteen dollars and sixty two cents ($36,914.62)

            from Fidelity Investments Account No. 128-075264.




                                                          /s/ Gerald Austin McHugh
                                                    United States District Judge
